DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-15, and 17-22 are pending in this office action and presented for examination. Claims 1, 3, 13, and 15 are newly amended; claims 4 and 16 are newly cancelled; and claims 21-22 are newly added by the response received March 8, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “each lane of the plurality of lanes in the first source register, each lane of the plurality of lanes in the second source register, and each lane of the plurality of lanes in the destination register comprises an equal-sized lane” in lines 1-4. However, it is indefinite as to whether the claim is conveying a) for each register, each lane of the plurality of lanes of the register is an equal size to each other lane of the plurality of lanes of that register, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 13-15, 17-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Anderson) (US 20150088946) in view of Chen et al. (Chen) (US 20160019027) in view of Taunton et al. (Taunton) (US 20050094551 A1).
Consider claim 1, Anderson discloses a method to scale source data ([0042], line 1, scale floating point numbers) in a processor ([0043], line 2, processor 100) in response to a vector floating-point scale instruction ([0061], lines 3-4, floating point scaling instruction; [0047], lines 3-6, the packed data registers may be used to store packed floating point data associated with the floating point scaling instruction(s) 103), the method comprising: specifying, in respective fields ([0105], lines 1-9, the instruction format may include a first source specifier 1434 to explicitly specify a first source operand or storage location, a second source specifier 1435 to explicitly specify a second source operand or storage location, and a destination specifier 1436 to explicitly specify a destination operand or storage location where a result is to be stored. By way of example, each of these specifiers may include an address of a register, memory location, or other storage location) of the vector floating-point scale instruction ([0061], lines 3-4, floating point 
Examiner submits that Anderson teaches “adding a scale value associated with the corresponding lane of the second source register to an exponent field of the floating-point value in the lane of the first source register to create a scaled floating-point value”, given the mathematical rule that an ⋅ am = an+m. Nevertheless, to any extent to which Anderson does not teach the aforementioned subject matter, Chen discloses scaling a vector by subtracting a scaling factor from each of respective exponents of components of a vector ([0016], lines 8-10, scale the vector, by subtracting the scaling factor from each of the respective exponents of the components of the vector). Chen’s teaching increases efficiency (Chen, [0015], lines 5-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the invention of Anderson in order to increase efficiency. In addition, such a modification merely entails simple substitution of one known element (Anderson’s mathematical operation for performing scaling) for another (Chen’s mathematical operation for performing scaling; also note that subtracting a negative number is equivalent to adding, and adding a negative number is equivalent to subtracting) to obtain predictable results (scaled floating-point values), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 

On the other hand, Anderson further discloses, as an alternative embodiment to a floating point scaling instruction having the first source (which, in Anderson, stores the scale values) store floating point values (which will be converted to integer values during execution), the use of one or more preceding instructions to generate the integer values as input to the floating point scaling instruction ([0063], lines 1-5, in some embodiments, the floating point scaling instruction/operation may permit the first source to have non-integer floating point values. This may help to avoid one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation; also, note [0042], lines 4-7, specifically, it is often useful to scale the floating point numbers by multiplying each of them by a base raised to an integer power. Commonly, the integer power is derived from another floating point number.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned further teaching of Anderson with the previously explained combination of Anderson and Chen, as this modification merely entails simple substitution of one known element (converting a floating-point value to an integer value during execution of an instruction that performs processing using the integer value) for another (converting a floating-point value to an integer value prior to execution of an instruction that performs processing using the integer value) to obtain predictable results (the conversion of the previously explained combination of Anderson and Chen occurring prior to execution of the vector floating-point scale instruction, such that an integer value, rather than a to-be-converted 
For the purposes of compact prosecution, Examiner notes that Taunton explicitly discloses a value in a subset of bits of a plurality of bits ([0050], lines 5-20, in one embodiment, the bits representing the value may be aligned at the most-significant (left-hand) end of the 16-bit field, and lower bits of the field beyond the defined size are required to be zero for correct operation, using the detailed definition of this embodiment given below. However, one skilled in the art will realize that the principles of the present invention are not linked to this arrangement but that the data may be aligned in other ways. For example, another embodiment could have the bit-group data values in the first 64-bit input value being aligned instead to the least-significant (right-most) end of their respective 16-bit field, and ignore the bits to the left-hand (more significant) end, beyond the defined size. Alternatively, yet another embodiment could ignore the bits beyond the defined size, rather than requiring that they be zero).


Consider claim 2, the overall combination entails the source data comprises a 512-bit vector (Anderson, [0090], lines 13-18, floating point scaling operations may operate on packed data having widths of 512-bits or wider (e.g., including at least sixteen 32-bit single precision floating point data elements or at least eight 64-bit double precision floating point data elements); [0061], lines 14-17, commonly, the number N of the packed floating point data elements may be equal to the size in bits of the packed data divided by the size in bits of the floating point data elements.)

Consider claim 3, the overall combination entails each floating-point value comprises a single precision floating-point value (Anderson, [0078], lines 2-3, floating point scaling operations that may be performed on packed 32-bit single precision floating point data) or a double precision floating-point value (Anderson, [0083], lines 2-3, floating point scaling operations that may be performed on packed 64-bit double precision floating point data).

Consider claim 5, the overall combination entails the scale values comprise 16-bit values (Anderson, [0090], lines 9-11, in other embodiments the floating point formats of the sources may be different (e.g., mixed-format scaling operations may be performed; [0067], lines 2-3, the half precision floating point format has 16-bits and is also referred to as binary16).

Consider claim 6, the overall combination entails the scale values are signed values (Anderson, [0068], line 6, 1-bit sign 413B in bit [31]; [0069], line 6, 1-bit sign 413C in bit [63]).

Consider claim 8, the overall combination entails at least one of the scale values is different than others of the scale values (Anderson, [0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N. Also see FIG. 7B, as compared to FIG. 10, for example). Nevertheless, to any extent to which Anderson might not disclose that at least one of the scale values is different than others of the scale values, Examiner submits that a value in a vector being different from another value in the vector would have been obvious to try, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 9, the overall combination entails the floating-point value in one lane of the first source register comprises a plus or minus zero floating-point value and the stored scaled floating-point value is a plus or minus zero floating-point value, respectively, in the lane of the destination register corresponding to the one lane regardless of the scale value in the lane of the second source register corresponding to the one lane (Anderson, [0118], Table 3, when Src1: +/-

Consider claim 10, the overall combination entails the floating-point value in one lane of the first source register comprises a plus or minus infinity floating-point value and the stored scaled floating-point value is a plus or minus infinity floating-point value, respectively, in the lane of the destination register corresponding to the one lane regardless of the scale value in the lane of the second source register corresponding to the one lane (Anderson, [0118], Table 3, when Src1: +/-infinity, the result is Src1 regardless of whether Src2 is +Inf, 0, a denormal, or a normal. Additionally or alternatively, [0065], lines 5-6, handle these special cases, for example in some embodiments in accordance with IEEE standard specifications; as such, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to handle these special cases in other embodiments in a manner not in accordance with IEEE standard specifications, as such handling merely entails simple substitution of one known element (e.g. a table result of a scaling operation involving Src1 being equal to +/-infinity) for another (e.g. that table result being +/-infinity) to obtain predictable results (the result of such a 

Consider claim 13, Anderson discloses a data processor ([0043], line 2, processor 100), comprising: an execution unit (Figure 2, floating point execution unit 208); a first source register configured to contain source data ([0061], lines 12-14, the second source includes a corresponding plurality of N packed floating point data elements B.sub.0-B.sub.N, where N is two or more; [0047], lines 3-6, the packed data registers may be used to store packed floating point data associated with the floating point scaling instruction(s) 103); a second source register configured to contain scale values ([0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N; [0047], lines 3-6, the packed data registers may be used to store packed floating point data associated with the floating point scaling instruction(s) 103); and a destination register ([0062], lines 1-6, the floating point scaling instruction also specifies or otherwise indicates a destination (e.g., a destination storage location). A result 322 including one or more corresponding result floating point data elements may be generated and stored in the destination in response to the floating point scaling instruction); wherein the first source register comprises a plurality of lanes that each contains a floating-point value ([0061], lines 12-14, the second source includes a corresponding plurality of N packed floating point data elements B.sub.0-B.sub.N, where N is two or more) and the second source register and the destination register each comprises a plurality of lanes corresponding to the lanes of the first source register ([0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N; [0062], lines 1-6, the floating point scaling instruction also specifies or otherwise indicates a destination (e.g., a destination storage 
Examiner submits that Anderson teaches “adding a scale value associated with the corresponding lane of the second source register to an exponent field of the floating-point value in the lane of the first source register to create a scaled floating-point value”, given the mathematical rule that an ⋅ am = an+m. Nevertheless, to any extent to which Anderson does not teach the aforementioned subject matter, Chen discloses scaling a vector by subtracting a scaling factor from each of respective exponents of components of a vector ([0016], lines 8-10, scale the vector, by subtracting the scaling factor from each of the respective exponents of the components of the vector). Chen’s teaching increases efficiency (Chen, [0015], lines 5-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen with the invention of Anderson in order to increase efficiency. In addition, such a modification merely entails simple substitution of one known 
However, the combination of Anderson and Chen explained thus far does not entail that the scale values as stored in the second source register are that which are added to perform the scaling. (Rather, the floating-point scale values stored in the second source register of Anderson are converted to integer prior to scaling.)
On the other hand, Anderson further discloses, as an alternative embodiment to a floating point scaling instruction having the first source (which, in Anderson, stores the scale values) store floating point values (which will be converted to integer values during execution), the use of one or more preceding instructions to generate the integer values as input to the floating point scaling instruction ([0063], lines 1-5, in some embodiments, the floating point scaling instruction/operation may permit the first source to have non-integer floating point values. This may help to avoid one or more preceding instructions to generate the integer values as input to the floating point scaling instruction/operation; also, note [0042], lines 4-7, specifically, it is often useful to scale the floating point numbers by multiplying each of them by a base raised to an integer power. Commonly, the integer power is derived from another floating point number.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned further teaching of Anderson with the previously explained combination of Anderson and Chen, as this modification merely entails simple substitution of one known element (converting a floating-point value to an integer value 
For the purposes of compact prosecution, Examiner notes that Taunton explicitly discloses a value in a subset of bits of a plurality of bits ([0050], lines 5-20, in one embodiment, the bits representing the value may be aligned at the most-significant (left-hand) end of the 16-bit field, and lower bits of the field beyond the defined size are required to be zero for correct operation, using the detailed definition of this embodiment given below. However, one skilled in the art will realize that the principles of the present invention are not linked to this arrangement but that the data may be aligned in other ways. For example, another embodiment could have the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taunton with the combination of Anderson and Chen, as this modification merely entails combining prior art elements (the prior art elements of Anderson and Chen as described, and Taunton’s teaching of a value in a subset of bits of a plurality of bits, as cited) according to known methods (Taunton teaches the method of a value in a subset of bits of a plurality of bits, as cited) to yield predictable results (the combination of Anderson and Chen, wherein the scale value of the combination of Anderson and Chen is read from a subset of bits of the plurality of bits), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Consider claim 14, the overall combination entails the source data comprises a 512-bit vector (Anderson, [0090], lines 13-18, floating point scaling operations may operate on packed data having widths of 512-bits or wider (e.g., including at least sixteen 32-bit single precision floating point data elements or at least eight 64-bit double precision floating point data elements); [0061], lines 14-17, commonly, the number N of the packed floating point data elements may be equal to the size in bits of the packed data divided by the size in bits of the floating point data elements.)

Consider claim 15, the overall combination entails each floating-point value comprises a single precision floating-point value (Anderson, [0078], lines 2-3, floating point scaling operations that may be performed on packed 32-bit single precision floating point data) or a double precision floating-point value (Anderson, [0083], lines 2-3, floating point scaling operations that may be performed on packed 64-bit double precision floating point data).

Consider claim 17, the overall combination entails the scale values comprise 16-bit values (Anderson, [0090], lines 9-11, in other embodiments the floating point formats of the sources may be different (e.g., mixed-format scaling operations may be performed; [0067], lines 2-3, the half precision floating point format has 16-bits and is also referred to as binary16).

Consider claim 18, the overall combination entails the scale values are signed values (Anderson, [0068], line 6, 1-bit sign 413B in bit [31]; [0069], line 6, 1-bit sign 413C in bit [63]).

Consider claim 20, the overall combination entails at least one of the scale values is different than others of the scale values (Anderson, [0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N. Also see FIG. 7B, as compared to FIG. 10, for example). Nevertheless, to any extent to which Anderson might not disclose that at least one of the scale values is different than others of the scale values, Examiner submits that a value in a vector being different from another value in the vector would have been obvious to try, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 21, the overall combination entails each lane of the plurality of lanes in the first source register, each lane of the plurality of lanes in the second source register, and each lane of the plurality of lanes in the destination register comprises an equal-sized lane (Anderson, FIG. 6A, 6B, 6C, 7A, 7B, 7C, for example; also see [0124]).

Consider claim 22, the overall combination entails executing the vector floating-point scale instruction comprises, for each lane in the second source register, ignoring remaining bits of the plurality of bits in the corresponding lane of the second source register (Anderson, [0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N; [0062], lines 6-12, each of the one or more result floating point data elements (C.sub.i) may represent a scaled floating point result data element that includes a corresponding floating point data element of the second source (B.sub.i) multiplied by a base raised to a power of an integer representative of the corresponding floating point data element (A.sub.i) of the first source (int(A.sub.0)); Taunton, [0050], lines 5-20, in one embodiment, the bits representing the value may be aligned at the most-significant (left-hand) end of the 16-bit field, and lower bits of the field beyond the defined size are required to be zero for correct operation, using the detailed definition of this embodiment given below. However, one skilled in the art will realize that the principles of the present invention are not linked to this arrangement but that the data may be aligned in other ways. For example, another embodiment could have the bit-group data values in the first 64-bit input value being aligned instead to the least-significant (right-most) end of their respective 16-bit field, and ignore the bits to the left-hand (more significant) end, beyond the defined size. Alternatively, yet another embodiment could ignore the bits beyond the defined size, rather than requiring that they be zero).

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Chen, and Taunton as applied to claims 1 and 13 above, and further in view of Matula (US 5615113).
Consider claim 7, the combination thus far does not explicitly disclose the scale values are unsigned values.
On the other hand, Matula explicitly discloses of unsigned values (col. 1, lines 27-30, microprocessor architectures include execution units that perform basic arithmetic operations such as addition, subtraction, multiplication, division, and shifting. These operations may use either signed or unsigned numbers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the scale values of the combination of Anderson, Chen, and Taunton to be unsigned values as taught by Matula, as this modification merely entails combining prior art elements (the floating-point scale instruction of the combination of Anderson, Chen, and Taunton, and the unsigned values of Matula) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Consider claim 19, the combination thus far does not explicitly disclose the scale values are unsigned values.
On the other hand, Matula explicitly discloses of unsigned values (col. 1, lines 27-30, microprocessor architectures include execution units that perform basic arithmetic operations 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the scale values of the combination of Anderson, Chen, and Taunton to be unsigned values as taught by Matula, as this modification merely entails combining prior art elements (the floating-point scale instruction of the combination of Anderson, Chen, and Taunton, and the unsigned values of Matula) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Chen, and Taunton as applied to claim 1 above, and further in view of Taborn et al. (Taborn) (US 5668984).
Consider claim 11, the combination thus far discloses the scale value in a lane of the second source register (Anderson, [0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N), when applied to the floating-point value in a corresponding lane of the first source register, scales the floating-point value down ([0062], lines 6-12, each of the one or more result floating point data elements (C.sub.i) may represent a scaled floating point result data element that includes a corresponding floating point data element of the second source (B.sub.i) multiplied by a base raised to a power of an integer representative of the corresponding floating point data element (A.sub.i) of the first source (int(A.sub.0))), a floating-point value down below a smallest normal floating-point value ([0064], lines 5-6, denormal number), and creating a scaled floating-point value ([0062], lines 1-6, the floating 
On the other hand, Taborn discloses denormalizing a fraction field of a floating-point value; and clamping an exponent field of the floating-point value to 0 to create a floating-point value (col. 2, lines 11-16, to represent a number smaller than two to the minus 1023, the number must be in denormalized format. In denormalized format, the exponent field is set to a binary zero and the mantissa is shifted in the mantissa field until the number can be represented).
Taborn’s teaching promulgates standards (specifically the ANSI/IEEE 754-1985) that govern the representation of numbers in floating point notation to ensure uniformity among floating point notation users (Taborn col. 1, lines 34-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Taborn with the combination of Anderson, Chen, and Taunton in order to promulgate standards (specifically the ANSI/IEEE 754-1985) that govern the representation of numbers in floating point notation to ensure uniformity among floating point notation users. Alternatively, this modification merely entails combining prior art elements (the floating-point scale instruction of the combination of Anderson, Chen, and Taunton, and the details of denormalization of Taborn) according to known methods to yield predictable results, which is an exemplary rationale that may support a . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, Chen, and Taunton as applied to claim 1 above, and further in view of Yu et al. (Yu) (US 5619439).
Consider claim 12, the combination thus far discloses the scale value in a lane of the second source register (Anderson, [0061], lines 11-12, the first source includes a plurality of N packed floating point data elements A.sub.0-A.sub.N), when applied to the floating-point value in a corresponding lane of the first source register, scales the floating-point value up above a largest subnormal floating-point value ([0062], lines 6-12, each of the one or more result floating point data elements (C.sub.i) may represent a scaled floating point result data element that includes a corresponding floating point data element of the second source (B.sub.i) multiplied by a base raised to a power of an integer representative of the corresponding floating point data element (A.sub.i) of the first source (int(A.sub.0))), and creating a scaled floating-point value ([0062], lines 1-6, the floating point scaling instruction also specifies or otherwise indicates a destination (e.g., a destination storage location). A result 322 including one or more corresponding result floating point data elements may be generated and stored in the destination in response to the floating point scaling instruction). However, the combination thus far does not explicitly disclose, to create the scaled floating point value, normalizing a fraction field of the floating-point value in the corresponding lane; determining a portion of the scale value that is consumed by normalizing the fraction field; and applying a remaining portion of the scale value to the exponent field of the floating-point value in the corresponding lane.

Yu’s teaching supports operations with subnormal floating-point values in a manner which is in accordance with the IEEE standard for floating point numbers (Yu, col. 1, line 49)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu with the combination of Anderson, Chen, and Taunton in order to support operations with subnormal floating-point values in a manner which is in accordance with the IEEE standard for floating point numbers. Alternatively, this modification merely entails combining prior art elements (the floating-point scale instruction of the combination of Anderson, Chen, and Taunton, and the details of operations with subnormal floating-point values of Yu) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of .

Response to Arguments
Applicant on page 9 argues: “Therefore, one of ordinary skill in the art, contemplating the techniques of Anderson and Chen, would not have been guided to modify the floating point scaling instruction to include "reading the scale value from a subset of bits in the corresponding lane of the plurality of bits in the corresponding lane of the second source register" as recited in amended claim 1. For at least these reasons, amended claim 1 is patentable over Anderson in view of Chen. Matula, Taborn, and Yu fail to overcome the deficiencies in Anderson in view of Chen discussed above.”
However, the combination of Anderson and Chen appear to teach this newly added limitation — see the Claim Rejections - 35 USC § 103 section above. Nevertheless, Examiner has newly cited the Taunton reference for the purposes of compact prosecution — see the Claim Rejections - 35 USC § 103 section above.

Applicant on page 9 argues: “Independent claim 13 is patentable over the applied references for at least the reasons discussed with respect to claim 1. Claims 2, 3, 5-12, 14, 15, and 17-20 ultimately depend from independent claims 1 and 13 and are, therefore, patentable over the applied references for at least the reasons discussed with respect to the respective independent claim.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182